DETAILED ACTION
Claim Amendments
Claims 1 and 4 are amended. Claims 1-7 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2009/0044929) in view of Xiao (US 2019/0075681).

Regarding claims 1, 2, and 4, Yeh teaches a water (Para. [0039]) cooling radiator (10) comprising: a pump (48, 49, 480) having a pump outlet (peripheral portion communicating with 470) and a pump inlet (central portion communicating with 472); and a water cooling radiator (10) including a first chamber (40) forming at least a portion of a water receiving room (Fig. 3; 43, 44, 46) and a plurality of mutually communicable water passages (interiors of 12); the water-receiving room has water received therein and the water has a level in the water-receiving room (Para. [0034]; if both the tubes and pipes are “filled” as disclosed, the intermediate structures are “filled” as well, i.e. the level in the water receiving room is the entire height of the water receiving room); all inlets and outlets of the chamber and pump are located lower than or flush with the level of the water in the water-receiving room (the room is entirely filled as previously established); and the pump is detachably integrated into the water-cooling radiator (see screws which attach pump assembly 48, 49, 480 in Fig. 2), per claim 1; a second chamber (13) communicable with the first chamber via a group of communicating members (12); the communicable passages are provided in each of the group of communicating members (12 are uniformly hollow tubes; their interiors are the passages); the working fluid is pumped into the water receiving room (via pump 480) and the communicable water passages (see flow lines in Fig. 3), per claim 2; and the first chamber is divided into a first (44), middle (43), and fourth (46) water receiving compartment (see Fig. 3); the first water-receiving compartment (44) is provided with a water inlet port (hole 411) and the fourth water receiving compartment (46) is provided with a water outlet port (hole 410; Fig. 2); the first, middle, and fourth water receiving compartments are separated from and independent of one another (via 42 and 471; Fig. 3); the second chamber (13) is divided into a fifth (15) and sixth (16) water-receiving compartment (Fig. 3) which are independent of each other (Fig. 3; divided by member 14); and the communicating members (12) include firths through fourth member groups, the first (44) and middle (43) water receiving compartments communicate with the first (15) water-receiving compartment via first (left-most 12 with upward flowing lines; Fig. 3) and second (central 12 with downward flowing lines; Fig. 3) communicating members; and the middle (43) and the fourth (46) water-receiving compartments communicate with the sixth (16) water-receiving compartment via the third (central 12 with upward flowing lines; Fig. 3) and fourth (right-most 12 with downward flowing lines; Fig. 3) communicating members, per claim 4;
the inlet and outlet of the second water-receiving compartment of the first chamber which correspond to the inlet and outlet of the pump are located lower than or flush with the level of the water in the water-receiving room such that the radiator will not be affected by relative orientation (Para. [0034]; both the tubes and pipes are “filled” as disclosed, the intermediate structures are “filled” as well, i.e. there is nothing inside the water receiving room and the pipes except water and thus, regardless of orientation, the relevant openings will always be under the water level, as claimed).
Yeh does not teach that a first chamber outlet and a first chamber inlet correspond, respectively, with the pump inlet and pump outlet nor that the middle compartment is divided into a second and a third water-receiving chamber.
Xiao teaches that it is old and well-known to divide a middle chamber which receives water from radiator tubes at one side (1) and discharges water to radiator tubes at a second side (4; Fig. 3-a1) into two different chambers (via the upright divider illustrated immediately to the right of the numeral 2 in Fig. 3-a1) in order to allow for mounting a pump (2) in the middle chamber (see Fig. 3-a1); the chamber outlet (outlet from “A” near circled 2 in Fig. 3-a1) aligns with the pump inlet (see Fig.) and the chamber inlet (inlet to “B” near circled 3 in Fig. 3-a1) aligns with the pump outlet (see Fig.).
It would have been obvious to one of ordinary skill in the art to relocate the pump of Yeh into the middle chamber, along with the appropriate division of the middle chamber into a second and third chamber, and chamber inlet/outlet correspondence with the pump inlet/outlet as taught by Xiao, in order to allow for installation, access, and repair of the pump without affecting other flow lines (such as 50, 51) as is currently required by Yeh.

Yeh further teaches: the group of communicating members is externally provided with a plurality of radiating fins (11; Fig. 3), per claim 3; the communicating members (12) each have two open ends and a hollow intermediate section communicable with the two open ends (see Fig. 3), per claim 7.

Regarding claim 5, Yeh further teaches that first and second pipes (51, 50) are connected to the water inlet and outlet ports, respectively (see Fig. 2).

Regarding claim 6, Xiao further teaches that the pump mounting recess (21; Figs. 2-a and 3-a1) is provided at an inner side of the first chamber (see Fig. 3-a1) with a connecting flow passage located in the second water-receiving compartment to communicate with the outlet and the inlet (Fig. 3-a1; the flow passage to the left of 21 formed, at least in part, by the sidewalls of 21).

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
As described above, because the entirety of the inside of the radiator (including both headers and pipes) is entirely filled with water (as disclosed in the references) regardless of the orientation of the device the relevant inlets and outlets will always be below water level, as newly required by the claims. The remainder of the arguments are simply arguments of bodily incorporation which do not take into account the guidance of the rejection statement as to which particular teachings are combined from each piece of prior art and how, all of which is laid out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763